Citation Nr: 9901987	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-06 028	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Paul G. Riffle, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1964 to June 1971.  
The appellant is his widow.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from an May 1995 decision by the RO that denied, 
among other things, the appellants claim of entitlement to 
service connection for the cause of the veterans death.

In June 1998, the undersigned member of the Board conducted a 
hearing (Travel Board hearing) on the question of entitlement 
to service connection for the cause of the veterans death.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1995.  The certified 
cause of the veterans death was acute myocardial infarction, 
due to (or as a consequence of) metastatic lung cancer. 

2.  At the time of his death, the veteran had service-
connected thrombophlebitis (recurrent, at multiple sites), 
rated as 60 percent disabling.

3.  The veterans service-connected thrombophlebitis was of 
such severity that it materially accelerated his death.


CONCLUSION OF LAW

The veterans service-connected thrombophlebitis was a 
contributory cause of his death.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and her representative contend that the 
veterans cause of death was due, at least in part, to his 
service-connected migratory thrombophlebitis, as discussed 
infra.

In this regard, the Board notes that the death of a veteran 
is considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a) (1998).  A service-connected disability 
is considered the principal cause of death when that 
disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must have contributed 
substantially or materially to death, must have combined 
to cause death, or must have aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c).

Regarding contributory causes of death, the regulation 
further provides that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. § 3.312 
(c)(4) (1998).  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or 
debilitating nature.  Id.

The appellant contends that service connection for the cause 
of the veterans death is warranted on the latter basis, 
i.e., that the veterans death was accelerated by his 
service-connected migratory thrombophlebitis.  In particular, 
she contends that such thrombophlebitis discouraged the 
veterans physicians from performing heart surgery in 1989 
and March 1993, and that in March 1994, the resultant 
increased risk of myocardial infarction further discouraged 
his physicians from performing a bowel resection to treat the 
metastatic lung cancer which was invading his bowels.  See 
February 1995 statement in support of claim, June 1995 notice 
of disagreement, December 1995 VA Form 9 (Appeal to the Board 
of Veterans Appeals), April 1996 letter from appellant to 
her congressman, and June 1998 Travel Board hearing 
transcript [Transcript (Tr.) pp. 5, 7, 8-9, 15-16]; see also 
March 1989, January 1990, February 1990, and March 1993 VA 
outpatient treatment records; and April and September 1994 VA 
Hospitalization Discharge Summaries.  The Board finds that 
service connection for the cause of the veterans death is 
warranted due to the accelerating effect of thrombophlebitis 
upon his demise.

Specifically, the veteran died on January [redacted], 1995, at age 
52.  The certified cause of the veterans death was acute 
myocardial infarction, due to (or as a consequence of) 
metastatic lung cancer.  See Death Certificate; and March and 
September 1994 VA Hospitalization reports.  At the time of 
his death, the veteran had service-connected migratory 
thrombophlebitis (recurrent, at multiple sites), rated as 60 
percent disabling.  See March 1992 rating decision.  At 
various times, from service until his last illness, the 
thrombophlebitis experienced by the veteran was characterized 
as deep venous thrombosis, including mesenteric vein 
thrombosis.  See, e.g., November 2, 1970 service operation 
report; November 1983 VA examination report; March 1990 VA 
outpatient treatment records; and April 1994 VA 
Hospitalization Discharge Summary. 

The foregoing is significant because medical authorities have 
noted that:

[a]lthough there is a correlation 
between  deep phlebitis and cancer, the 
mechanism is obscure.  Most clinically 
recognized episodes of deep phlebitis 
are unassociated with cancer.  However, 
when malignancy is the only risk factor 
in a patient with superficial or deep 
venous thrombosis, the malignant process 
is almost invariably advanced.

THE MERCK MANUAL, Ch. 3.28 (1992) (emphasis added).  Here, the 
risk factors associated with the veterans deep venous 
thrombosis were not limited to malignancy, insofar as the 
medical evidence reflects that his physicians primary 
concern regarding the deep venous thrombosis was the 
possibility of pulmonary or cardiac embolization.  See, e.g., 
November 1970, May 1971 & June 1971 service medical records; 
March 1993 and March 1994 VA hospitalization records.  
Nevertheless, the Board assigns great weight to the etiologic 
significance of deep venous thrombosis to the advancement of 
malignancy, particularly because the malignant process is 
almost invariably advanced in the presence of deep venous 
thrombosis.  In other words, notwithstanding that the 
veterans deep venous thrombosis and cancer (both present in 
April 1994) did not occur in vacuo, the cited medical 
principle tends to show that, even in the presence of other 
risk factors, the veterans service-connected 
thrombophlebitis was of such severity that it materially 
accelerated his death.  See 38 C.F.R. § 3.312 (c) (4) (1998).  
This is consistent with course of the veterans medical 
history and the appellants credible testimony during the 
June 1998 Travel Board hearing.  Moreover, thrombophlebitis 
affected the veterans vital organs on more than one occasion 
during service, see the October and November 1970 service 
medical records, and was of itself of a progressive or 
debilitating nature, as reflected by the increased rating 
awarded by the RO in November 1983.  Id.  There being no 
medical evidence to the contrary, the weight of the evidence 
warrants service connection for the cause of the veterans 
death.


ORDER

Service connection for the cause of the veterans death is 
granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
